KRUEGER, Judge.
The conviction is for unlawfully carrying a pistol and the punishment assessed is a fine of $100.00.
The record is before us without any bills of exceptions. The purported statement of facts is not approved by the trial judge, therefore, the same, will not be considered by this Court. See Morris v. State, 28 S. W. (2d) 155; Daniels v. State, 21 S. W. (2d) 1044; and Cuddy v. State, 25 S. W. (2d) 832. See also Note 24 under Art. 760, C. C. P.
Since there is nothing presented for review, the judgment of the trial court is affirmed.
Opinion approved by the Court.